OPINIÓN DISIDENTE DEL
JUEZ PRESIDENTE SEÑOR DEL TORO
Mi disentimiento no se basa en que opine que el alegato del apelante se ajusta a las reglas de esta corte y en que la parte ■dejada de notificar no es una parte necesaria. Al contrario. Estoy enteramente conforme en que los defectos del alegato existen y en que quizá se haya dejado de notificar a una parte realmente necesaria, pero, eso no obstante, entiendo que no debe desestimarse por ahora el recurso. Como en otras oca- . siones se ha hecho, debe darse en ésta la oportunidad al ape-lante de corregir los defectos de su alegato y debe posponerse la resolución de la cuestión de la falta de notificación hasta que el recurso sea estudiado en su fondo porque entonces po-drá decidirse con mayor seguridad de acierto si tiene razón la apelada que sostiene que se dejó de notificar la apelación a una parte necesaria o el apelante que alega que la parte dejada de notificar no es una verdadera parte necesaria en el pleito.